First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Status of the Application
Claims 1-16, 22-24 and 48 are pending in the present application.  Claims 3, 4, 8-14, 16, 22, 24 and 48 stand withdrawn from consideration as being drawn to a nonelected invention/species.  Claims 1, 2, 5-7, 15 and 23 stand rejected as indicated below. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5-7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gambichler et al. (JEADV, available online 12 March 2013) in view of Gangakhedkar et al. (US20100048651; published 25 February 2010) and Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137) and Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediatrics.com/2010/11/06/lymphopenia-in-children/) is withdrawn.

Claims 1, 2, 5-7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gangakhedkar et al. (US20100048651; published 25 February 2010) in view Mann et al. (Neurology, 2000), Zivkovic et al. (J. Neurological Sci., 2013), Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137, cited by applicant on IDS submitted 09/12/2014); Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediatrics.com/2010/11/06/lymphopenia-in-children/, cited by applicant on IDS submitted 12/27/2017) and Gambichler et al. (JEADV, available online 12 March 2013).
Gangakhedkar et al. teaches (i) prodrugs of methyl hydrogen fumarate and
their use in the treatment of multiple sclerosis (MS) (abstract; paragraphs 0002-0003). Specifically taught is Applicant’s elected prodrug, (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate (see para. 0105) and (ii) the prodrugs can be administered using dosing “from about 10 mg to about 4g per day” (see para. 0335).

Gangakhedkar et al. does not teach (i) testing the patient for a propensity for a deficiency in glutathione S-transferase theta 1 enzyme (GSTT1) levels, before treatment; (ii) testing blood lymphocyte concentration during treatment; (iii) suspending treatment if the lymphocyte testing shows a low lymphocyte blood concentration (iv) differences in testing time based on deficiency in GSTT1 levels and (v) genotyping a blood or tissue sample using oligonucleotide primers for polymerase chain reaction of GSTT1 gene fragments.
However,
(I) Mann et al. teaches the relationship between MS and oxidative stress; the 
importance of GST levels in the protection of cells from oxidative stress; GSTT1 null is 
associated with impaired detoxification; genotyping using leukocyte DNA using PCR amplification with allele-specific primers to exon 7 (see the entire article, especially abstract; page 553, paragraph bridging left/right cols.; Tables 1 and 2; page 554, Identification of GST genotypes; page 555-556, Discussion).
Zivkovic et al. teaches GSTT1 deletion (GSTT1 null) genotype is associated with susceptibility to MS; the quantity or activity of GST enzymes is driven by the polymorphic deletions in GSTT1 genes and that GSTT1 null genotypes are responsible for loss of enzyme function; genotyping using DNA isolated from blood samples and PCR (see the entire article, especially abstract; Introduction; Genetic analysis; Discussion).
(II) Roll et al. teaches that lymphopenia is a concern during long-term fumaric acid ester treatment of psoriasis (see page 134, 1st column, 1st paragraph), and that it is not usually significant and is reversible within a few weeks after cessation of treatment. It is taught that side effects associated with treatment are lymphocytopenia, leukocytopenia, and elevated eosinophil counts, and that a decrease in lymphocytes below 500/mm3 (i.e. uL) should lead to a dosage reduction or withdrawal of treatment (see page 136,1st column, 2nd paragraph).
(III) Gambichler et al. teaches GSTT1 null status is a predictor for the occurrence of marked reduction of lymphocyte counts under fumaric acid ester therapy and that said reduction is six-fold increase in patients with said GSTT1 null status (see 
the entire article, especially page 579, 1st col., 1st paragraph).

Therefore, the treatment of MS with monomethylfumarate or a prodrug thereof, such as, (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate, would have been obvious to the skilled artisan in the art at the time of the present invention.  It would have also been obvious to said artisan to test said MS patient for a deficiency in GSTT1 levels before treatment because, as taught by the art, GSTT1 deletion is associated with impaired detoxification and the susceptibility to MS.
As evidenced by Roll, lymphopenia is a concern with treatment of fumaric acid ester and the decrease in lymphocytes below 500/mm3 should lead to dose reduction or withdrawal of treatment.  Although, Roll is utilizing patients with psoriasis, the effect on lymphocytes count flows from the use of fumaric acid ester and, thus, the skilled artisan would have a reasonable expectation of the same effect in MS patients treated with fumaric acid esters (see paragraphs 006- 007 of the present specification).  Therefore, the skilled artisan in the art at the time of the present invention would have been motivated to test blood lymphocytes concentration during treatment of MS with fumaric acid esters and suspend said treatment is lymphocyte count is low.
As evidenced by Lymphopenia in Children, normal levels of lymphocytes counts in adults is 1,000-4800/uL (see 1st paragraph).  Therefore, suspending said treatment if lymphocyte count decreases below about 1500 cells/uL as claimed in an adult patient is rendered prima facie obvious.  As noted above, Roll teaches dose reduction or withdrawal of treatment with lymphocyte count below 500/mm3.
Lastly, based on the teaching by Gambichler that GSTT1 null status is a predictor for the occurrence of marked reduction of lymphocyte counts under fumaric acid ester therapy and that said reduction is six-fold increase in patients with said GSTT1 null status, one of skilled in the art at the time of the invention would have been motivated to check said MS patient with GSTT1 null status at a shorter interval in order to avoid severe lymphopenia in said patient population(see the entire article, especially page 579, 1st col., 1st paragraph).
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
A.  The prior art does not contain all elements of the amended claims
The examiner notes the rejection above addresses the issue of treatment of multiple sclerosis.
Applicant also argues the cited references do not teach or suggest that a lymphocyte count in adults below 1500 cells/uL is low lymphocyte count.
The examiner notes that the art teaches normal counts of lymphocytes in adults between 1,000-4800/uL and Roll teaches lymphocyte count below 500/mm3 should lead to dose reduction or withdrawal of treatment with fumaric acid ester.  
Based on the knowledge in the art as to the function of lymphocytes, i.e., helps the body to fight diseases/infections, levels below 1500 cells/uL, inclusive of 500 cells/uL as taught by Roll, would be considered low lymphocyte count.  
B.  The Examiner has not established a motivation to combine
The examiner notes the combination of references as cited above, addresses the treatment of multiple sclerosis.  The art also correlates  GSTT1 null with impaired detoxification and susceptibility to MS.  Therefore, the art provides motivation to test 
GSTT1 levels in MS patients before treatment.
Roll teaches lymphopenia with treatment with fumaric acid esters and reduction or withdrawal of treatment with lymphocyte count below 500/mm3, i.e., levels below 1500 cells/uL.  
Applicant notes Roll’s statement that lymphopenia is usually not significant and not associated with signs of immunosuppression. 
Although, the reference teaches said lymphopenia is usually not significant or associated with signs of immunosuppression, based on the importance of lymphocytes in fighting diseases/infections, the skilled artisan would understand the importance of keeping said numbers high and within normal levels.  Additionally, the reference teaches reduction or withdrawal of treatment with lymphocyte count below 500/mm3, i.e., levels below 1500 cells/uL.
C.  An ordinary artisan would have lacked the motivation to modify the prior art
As noted above, the art teaches treatment of MS utilizing fumaric acid esters.  The art also provides motivation to test GSTT1 levels in said MS patients before treatment.  Based on the function of lymphocytes and the effect of fumaric acid esters treatment of said cells, the skilled artisan would also have been motivated to check/test said lymphocyte count during treatment and to suspend treatment with lymphocyte count below 1500 cells/uL, i.e., 500/mm3 as taught by Roll.  
As noted by Roll, reducing or stopping treatment with fumaric acid ester reverses lymphopenia and as taught by Gambichler et al., GSTT1 null status is a predictor for the occurrence of marked reduction of lymphocyte counts under fumaric acid ester therapy 
and that said reduction is six-fold increase in patients with said GSTT1 null status
Therefore, the motivation to check lymphocyte counts and suspend treatment with fumaric acid ester is based on the teachings in the art and the level of skill of the ordinary artisan in the art at the time of the present invention.
D.   The examiner has failed to consider all rebuttal arguments and evidence
The fact that the examiner does not find applicant’s argument persuasive does not indicate the lack of consideration thereof. 
For example, applicant’s position is that an ordinary artisan would not withdraw treatment in view of a potential side effect with limited impact without considering the negative impacts of withdrawing treatment.
The examiner notes that the art teaches withdrawal of treatment to reverse lymphopenia.  Based on the knowledge in the medical art as to the function of lymphocytes in the body, i.e., helps the body to fight diseases/infections, the skilled artisan would have been motivated to check said lymphocyte count and reduce or suspend treatment if lymphocytes levels are low as taught by Roll.   
For these reasons, claims 1, 2, 5-7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gangakhedkar et al. (US20100048651; published 25 February 2010) in view Mann et al. (Neurology, 2000), Zivkovic et al. (J. Neurological Sci., 2013), Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137, cited by applicant on IDS submitted 09/12/2014); Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediatrics.com/2010/11/06/lymphopenia-in-children/, cited by applicant on IDS submitted 12/27/2017) and Gambichler et al. (JEADV, available 
online 12 March 2013).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA P BADIO/Primary Examiner, Art Unit 1628